EXHIBIT 10.2

NEITHER THIS WARRANT NOR ANY OF THE SHARES OF COMMON STOCK ISSUED UPON ANY
EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND NONE OF SUCH
SECURITIES MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS WARRANT OR SUCH
SHARES, AS APPLICABLE, UNDER SUCH ACT AND APPLICABLE LAWS OR SOME OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED. THIS LEGEND SHALL BE ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR
THIS WARRANT.

Warrant to Purchase Shares of Common Stock

WARRANT TO PURCHASE COMMON STOCK

OF

XENONICS HOLDINGS, INC.

Warrant No. 0906-1

This certifies that, for value received, Third Coast Marketing, LLC (the
“Holder”), or its registered assigns, is entitled, subject to the terms set
forth below, to purchase from Xenonics Holdings, Inc., a Nevada corporation (the
“Company”), at any time, and from time to time, during the term set forth in
Section 1 below, fully paid, validly issued and nonassessable shares of the
Company’s $0.001 par value common stock (the “Common Stock”), upon surrender
hereof, at the principal office of the Company, with the subscription form
attached hereto duly executed, and simultaneous payment therefor in lawful money
of the United States, at the Exercise Price as set forth in Section 2 below.

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, at any time or from time to
time, during the term commencing on the date hereof and ending September 4,
2011.

2. Number of Shares of Common Stock: Exercise Price.

(a) During the term of this Warrant, this Warrant may be exercised for the
purchase of shares of Common Stock.

(b) The number of shares of Common Stock that can be purchased upon the exercise
of this Warrant shall be five hundred thousand (500,000).

(c) The Exercise Price at which this Warrant may be exercised shall be $1.60 per
share.

3. Exercise of Warrant.

(a) The purchase rights represented by this Warrant are exercisable by the
Holder in whole or in part, at any time, or from time to time, during the term
hereof as described in Section 1 above, by the surrender of this Warrant and the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company), upon payment in cash or by
check acceptable to the Company of the purchase price of the shares of Common
Stock to be purchased.

(b) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date and in any event within ten (10) days thereafter, the Company
at its expense shall issue and deliver to the person or persons entitled to
receive the same a certificate or certificates for the number of shares of
Common Stock issuable upon such exercise. In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares of Common Stock for
which this Warrant may then be exercised.

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price then in effect
multiplied by such fraction.

5. Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, upon surrender or cancellation of this Warrant,
the Company at its expense shall execute and deliver, in lieu of this Warrant, a
new warrant of like tenor representing the right to subscribe for and purchase
the shares of Common Stock which may be subscribed for and purchased hereunder.
Any such new Warrant executed and delivered shall constitute an additional
contractual obligation of the Company, whether or not this Warrant so lost,
stolen, destroyed or mutilated shall be at any time enforceable by anyone.

6. Rights of Stockholders. The Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of the
Company that may at any time be issuable on the exercise hereof for any purpose,
nor shall anything contained herein be construed to confer upon the Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised as provided herein.

7. Transfer of Warrant.

(a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion hereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mall to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for the purpose of any exercise hereof or any distribution to the Holder and for
all other purposes, notwithstanding any notice to the contrary.

(b) Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in
Section 7(a) above, issuing the Common Stock or other securities then issuable
upon the exercise of this Warrant, exchanging this Warrant, replacing this
Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.

(c) Transferability and Nonnegotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery. Notwithstanding anything
herein to the contrary, this Warrant shall not be transferable without the prior
consent of the Company.

(d) Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
to purchase Common Stock, in substantially the form of this Warrant, in the name
of the Holder or as the Holder (on payment by the Holder of any applicable
transfer taxes) may direct, for the number of shares issuable upon exercise
hereof. In the event of a partial transfer by a Holder, the Company shall issue
to the holders one or more appropriate new warrants. The acceptance of the new
warrant by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a warrant.

(e) Compliance with Securities Laws. All shares of Common Stock issued upon
exercise hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT.

Upon the registration, under the Act, of the securities issued upon exercise of
the Warrant such legend shall be removed from the certificate evidencing such
securities.

8. Registration.

(a) Piggybank Registration. The Company agrees that, other than a registration
statement filed on Form S-8 or to register shares for selling shareholders to be
prepared and filed within one of year of the date hereof, at any time on or
before the Expiration Date the Company registers any of its securities under the
Act, whether for its own account or on behalf of selling stockholders, the
Company will provide the Holder with at least forty-five (45) days prior written
notice of such intention and, upon request from the Holder, will cause the
underlying shares issuable under this Warrant designated by the Holder to be
registered under the Act (such event, a “Piggyback Registration”).

(b) Piggybank Registration Procedures. A registration statement referred to in
Section 8(a) shall be prepared and processed in accordance with the following
terms and conditions:

(i) The Holder agrees to cooperate in furnishing promptly to the Company in
writing, any information requested by the Company in connection with the
preparation, filing and processing of such registration statement and shall
provide the Company with an agreement of indemnification customary in offerings
of this nature.

(ii) The Company shall include in the registration statement the shares of
Common Stock proposed to be included in the Piggyback Registration subject to
the limitations set forth in Section 8(c).

(iii) The Company shall prepare and file with the Securities and Exchange
Commission (the “SEC”) such amendments and supplements to such registration
statement and the prospectuses used in connections therewith as may be required
to comply with the provisions of the Act.

(iv) The Company shall furnish to the Holder such number of copies of each
prospectus, including preliminary prospectuses, in conformity with the
requirements of the Act and such other documents, as the Holder may reasonably
request in order to facilitate the public sale or other disposition of the
shares owned by it.

(v) The Company shall provide a transfer agent and registrar for all such Common
Stock registered pursuant to this Section 8 not later than the Effective Date of
such registration statement.

(vi) The Company shall, in connection with an underwritten offering, enter into
an underwriting agreement on terms customarily contained in underwriting
agreements with respect to secondary distributions or combined primary and
secondary distributions, as appropriate.

(vii) The Company shall make available for inspection upon reasonable terms by
the Holder, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant, or other agent retained by
such Holder or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such Holder, underwriter, attorney, accountant or agent in connection with the
preparation of such registration statement, provided that as a condition
precedent to such inspection, the Company may require such inspecting party to
execute and deliver a confidentiality agreement in a form to be provided by the
Company.

(viii) The Holder shall not (until further notice) effect sales of the shares
covered by the registration statement after receipt of telegraphic or written
notice from the Company to suspend sales to permit the Company to correct or
update registration statement or prospectus.

(c) Limitations. Notwithstanding the foregoing, if a Piggyback Registration is
an underwritten offering and the managing underwriter advises the Company in
writing that in its opinion the total amount of securities requested to be
included in such registration exceeds the amount of securities which can be sold
in such offering, the Company will include in such registration: (i) first, all
securities the Company proposes to sell, and (ii) second, up to such amount of
securities requested to be included in such registration by the Holders of the
Company, which in the opinion of such managing underwriter can be sold.

(d) No Net Cash Settlement. Notwithstanding anything to the contrary herein,
under no circumstances will the Company be required to net cash settle the
exercise of this Warrant.

9. Notices.

(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by a duly authorized officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and number of
shares purchasable hereunder after giving effect to such adjustment, and shall
cause a copy of such certificate to be mailed (by first-class mail, postage
prepaid) to the Holder of this Warrant.

(b) In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or

(iii) of any voluntary dissolution, liquidation or winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least
15 days prior to the date therein specified.

(c) All such notices, advices and communications shall be deemed to have been
received (i) in the case of personal delivery, on the date of such delivery and
(ii) in the case of mailing, on the first business day following the date of
such mailing.

10. Waivers and Amendments.

(a) Any term of this Warrant may be amended or waived only with the written
consent of the Company and the Holder.

(b) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

11. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

(a) Merger, Sale of Assets, etc. If at any time while this Warrant, or any
portion hereof, is outstanding and unexpired there shall be a:
(i) reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company’s capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, or (iii) sale or transfer of the Company’s properties and assets as,
or substantially as, an entirety to any other person, then, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the Holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of
Common Stock or other securities or property of the successor corporation
resulting from such reorganization, merger, consolidation, sale or transfer that
a holder of the shares deliverable upon exercise of this Warrant would have been
entitled to receive in such reorganization, consolidation, merger, sale or
transfer if this Warrant had been exercised immediately before such
reorganization, merger, consolidation, sale or transfer.

(b) Reclassification, etc. If the Company, at any time while this Warrant, or
any portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted.

(c) Split, Subdivision or Combination of Shares. If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, then (i) the Exercise Price for such securities shall be proportionately
decreased in the case of a split or subdivision or proportionately increased in
the case of a combination, and (ii) the number of shares issuable hereunder
shall be proportionately increased or decreased, as the case may be, in both
cases according to the ratio which the total number of shares of such security
to be outstanding immediately after such event bears to the total number of
shares of such security outstanding immediately prior to such event.

(d) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 11, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.

12. Descriptive Headings and Governing Law. The descriptive headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of California without regard to conflicts
of law provisions.

13. Speculative Value of Warrant. No Net Cash Settlement.. It is understood and
agreed by the Company and Holder that the Warrant as of the date of issuance has
a speculative value and no definitive value can be expressed. Holder agrees that
this Warrant does not provide for a net cash settlement under any circumstances.

14. Notices. All notices and other communications hereunder shall be delivered
by hand, by depositing the notice in the United States mail postage prepaid and
properly addressed to the recipient or by facsimile transmission to the parties
as follow:

     
(a) If to the
Company:
  Xenonics Holdings, Inc.
2236 Rutherford Road, Suite 123
Carlsbad, California 92008
Telephone: (760) 438-4004
Fax: (760) 438-1184
 
   
 
   
 
   
(b) If to the Holder:
 


[Signature page follows]

1

IN WITNESS WHEREOF, XENONICS HOLDINGS, INC. has caused this Warrant to he
executed by its officer thereunto duly authorized.

         
 
  XENONICS HOLDINGS, INC.

 
  By: /s/ Alan Magerman

Dated: September 5,
    —  
2006
  Name: Alan Magerman

 
  Title: Chairman of the Board


2

NOTICE OF EXERCISE

To: XENONICS HOLDINGS, INC.

(1) The undersigned hereby elects to:

     (a) purchase [     ] shares of Common Stock of XENONICS HOLDINGS, INC.,
pursuant to the provisions of the attached Warrant, and tenders herewith payment
of the purchase price for such shares in full or

     (b) to exercise the attached Warrant for [     ] shares of Common Stock of
XENONICS HOLDINGS, INC. and hereby makes payment pursuant to the Cashless
Exercise provision of the attached Wan-ant, and directs that the payment of the
Exercise Price be made by cancellation as of the date of exercise of a portion
of the attached Warrant in accordance with the terms and provisions of
Section 3(c) of the attached Warrant.

(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock to be issued are being acquired solely for the
account of the undersigned and not as a nominee for any other party, and for
investment, and that the undersigned will not offer, sell or otherwise dispose
of any such shares of Common Stock except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended, or any
applicable state securities laws.

(3) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 
 
(Name)

(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:

 
 
Name:
Title:

3

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

NAME OF ASSIGNEE
ADDRESS

NO. OF SHARES

and does hereby irrevocably constitute and appoint      Attorney to make such
transfer on the books of XENONICS HOLDINGS, INC., maintained for the purpose,
with full power of substitution in the premises.

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment and that the Assignee will not
offer, sell or otherwise dispose of this Warrant or any shares of stock to be
issued upon exercise hereof except under circumstances which will not result in
a violation of the Securities Act of 1933, as amended, or any state securities
laws. Further, the Assignee has acknowledged that upon exercise of this Warrant,
the Assignee shall, if requested by the Company, confirm in writing, in a form
reasonably satisfactory to the Company, that the shares of stock so purchased
are being acquired for investment and not with a view toward distribution or
resale.

 
 
 
 
Name:
(Signature must conform in all respects to name of
Holder as specified on the face of the Warrant)
Dated:
 

4